Title: From James Madison to Robert Smith, 6 April 1804
From: Madison, James
To: Smith, Robert



Sir.
Department of State. April 6th. 1804.
Mr. James L. Cathcart, who is now at Leghorn, informs me, by letter of the 15th. of December last that he had given a credit of three thousand dollars or more to the Danish Consul at Tripoli, to enable him to relieve the wants of the Officers and crew of the Frigate Philadelphia. He also informs me that he is preparing two suits of Clothes for each individual of that crew.
Mr. Lear, the Consul General at Algiers, has also made arrangements whereby the sum of twelve thousand dollars will be placed at the desposal of Mr. Davis, acting as Consul of the United States at Tunis, for the relief of the same persons. All these expenditures, if sanctioned, appear of a nature to be reimburseable only by the Navy Department, I have thought it my duty to apprise you of them, in order that they may be restrained, regulated, or superseded by other arrangements. Exclusive of his Agencies for the Navy Department as above mentioned, it is improbable that Mr. Cathcart is or will be a creditor for his official emoluments and his disbursements on account of the Department of State; but he requests that Cash or a credit on London may be transmitted to him to the amount of ten thousand dollars to enable him to answer his engagements. Altho’ I cannot remit it on account of this Department, I beg leave to suggest whether it would be expedient for that of the Navy to do it. Intending shortly to write to him I beg to be informed of your determination. I have the honor to be
James Madison
